Citation Nr: 1515042	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for scoliosis. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to a compensable rating for endometriosis.

4.  Entitlement to a rating in excess of 10 percent for residuals status post gall bladder removal. 

5.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.   




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran has active service from March 1981 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in St Petersburg, Florida.  The appeal has since been transferred to the RO in Montgomery, Alabama.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has made statements regarding her inability to work, the Board notes that the Veteran has been employed full-time as a State Veteran Service Officer during the appeal period.  As such, the Board finds Rice is inapplicable in this case.

The Board notes that additional evidence was associated with the claims file after the statement of the case (SOC) was issued with respect to the Veteran's increased rating claims pertaining to endometriosis and varicose veins, and service connection claim for scoliosis.  However, as this evidence is either not pertinent to the claim or essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim as done below.  Also in light of the increased rating granted to the Veteran with regard to the varicose veins the Veteran is not prejudiced with respect to this issue. 

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied service connection for scoliosis; the Veteran did not appeal within one year of notice so that decision became final. 

2.  Evidence received since the October 1998 rating decision is new, but fails to relate to an unestablished fact necessary to substantiate the Veteran's claim, the existence of a current disability.

3.  The record contains no evidence of active endometriosis. 

4.  The Veteran's service-connected varicose veins of the lower extremities cause mild, but persistent edema. 

5.  Since the gall bladder removal, the Veteran must watch what she eats to avoid having diarrhea. 


CONCLUSIONS OF LAW

1.  An October 1998 rating decision, which denied service connection for scoliosis, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for scoliosis has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for compensable rating for residuals of endometriosis status post laparotomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Code (DC) 7629 (2014).

4.  The criteria for a 20 percent rating, and no higher, for the varicose veins of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2014).

5.  The criteria for a rating in excess of 10 percent for residuals status post gall bladder removal have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7318 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by a February 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record includes service treatment records, VA treatment records, and several VA examinations. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). Accordingly, VA's duty to provide a VA examination is satisfied. 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim. Smith v. Gober, 14 Vet. App. 227 (2000); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the prior final October 1998 rating decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim at issue for reopening relates to service connection.  Generally, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's claim of entitlement to service connection for scoliosis was previously denied in an October 1998 RO decision.  At that time, the RO found no current disability.  The RO relied on a July 1998 VA examination report which found no scoliosis.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the October 1998 RO decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final October 1998 RO decision, relevant evidence added to the record includes VA treatment records from the Birmingham, Alabama VA Medical Center (July 2005 to February 2013), a May 2010 VA examination report, and additional lay statements provided by the Veteran.  This evidence is new because it did not exist at the time of the prior final decision.  

Unfortunately, this evidence is not material.  This evidence fails to support the existence of a current disability.  "In the absence of proof of a [current] disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The VA treatment records discuss the Veteran's complaints of back pain.  In September 2008, the Veteran underwent an MRI scan of her lumbar spine.  The diagnostic scan revealed no evidence of scoliosis.   Additionally, in May 2010, the Veteran underwent a VA examination to evaluate a separate back disability.  The examiner found no abnormal curvature of the spine including evidence of scoliosis.  VA treatment records after this examination do not indicate the presence of scoliosis or even mention its presence.  Since the evidence of record received since the October 1998 decision is new, but not material, the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   

The Board recognizes the notation of scoliosis in the Veteran's service treatment records.  However, without evidence of current scoliosis in the record, there can be no valid service connection claim.  
III. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Endometriosis 

The Veteran has a noncompensable rating for endometriosis.  Endometriosis is rated under Diagnostic Code (DC) 7629.  38 C.F.R. § 4.116.  A 10 percent disability rating is warranted where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is warranted where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent disability rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms. 38 C.F.R. § 4.116, DC 7629.

Dating back to her initial claim, the Veteran had a history of heavy bleeding and abdominal cramping throughout service and several years thereafter.  In 1988, she underwent laparoscopic surgery to determine the cause of her gynecological problems.  She was ultimately diagnosed with endometriosis.   The Veteran lived with these symptoms for some time.  However, once she was diagnosed with carcinoma in situ of the cervix, the Veteran underwent a procedure to remove her cervix.  

Since the surgical procedure, the Veteran has not have any signs or symptoms of endometritis as noted in a July 1998 examination report.

Since the Veteran's most recent claim of increase in January 2008, the record contains no evidence of active endometriosis in the Veteran's treatment record.  Evaluations of the Veteran's pelvic area have been normal and the Veteran has not reported any recurrent pelvic pain and/or heavy or irregular bleeding.    

The most recent VA examination in October 2013 also noted that there were no signs of endometriosis.  Although this evidence came after the statement of the case, the Board finds waiver unnecessary, because this examination merely confirms what is already of record, the lack of active endometriosis.   Accordingly, an increased rating is not available to the Veteran with regard to this claim. 

The Board considered the applicability of other ratings but found DC 7629 the most relevant for the Veteran's claimed condition and symptoms. 

B.  Varicose Veins

The Veteran has been in receipt of a 10 percent rating for varicose veins since January 16, 2008.  The Veteran contends she is entitled to a higher rating due to increased diarrhea and her inability to eat certain foods.  

Varicose veins are rated under Diagnostic Code 7120.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The maximum schedular rating of 100 percent is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, Code 7120.  If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable. Id.  Only one leg, the left leg, is at issue.  Therefore, the bilateral factor is inapplicable. 

The Veteran has a history of varicose veins of the left lower extremity.  During an August 2007 evaluation of his left leg at the University of Alabama-Birmingham Health Center, a large varicosity in left medial calf area was observed measuring 6-8 mm diameter with focal hyperpigmentation in spots and scattered venous telangiectasias and reticular veins, mild edema in the medial lower calf and ankle level.   

In November 2007, the Veteran underwent a left lower extremity endovenous ablation great saphenous vein and resection.  The Veteran's discomfort appeared to resolve except for persistent, but mild edema and aching sensation.   A January 2008 follow-up examination noted minimal edema in the left ankle and calf area.  

In February 2008, VA afforded the Veteran an examination.  The Veteran reported diminished, but continued swelling in the left leg, and an aching sensation that did not resolve with elevating the leg.  There were also residual varicosities present.  The mild edema persists long after the surgery as seen VAMC treatment records in from August 2012. 

In comparing the Veteran's current symptoms to the rating criteria.  The Board notes that the Veteran has had continued, albeit mild edema in the left leg post-surgery.  The aching sensation appears to be tied to the swelling based on the Veteran's description of his condition.  Accordingly, the Board finds sufficient evidence to increase the Veteran's rating by 10 percent to 20 percent due to her persistent edema.  

A higher rating is not warranted because the record is devoid of evidence of stasis pigmentation or eczema necessary for the higher 40 percent rating, persistent ulceration necessary for the next highest rating 60 percent, and massive board like edema with constant pain at rest as needed for a 100 percent rating. 

C. Residuals Status Post Gall Bladder Removal

The Veteran currently has a 10 percent rating for residuals following her gall bladder removal.  Disabilities related to the gall bladder are rated under DC 7318.  Diagnostic Code 7318 addresses removal of the gall bladder.  It provides for a noncompensable evaluation for nonsymptomatic gall bladder removal. A 10 percent evaluation is warranted for gall bladder removal with mild symptoms. The highest 30 percent evaluation is reserved for gall bladder removal with severe symptoms.

No further pertinent explanation of the words "mild" and "severe" is in the Schedule for Rating Disabilities.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary 787 (11th ed. 2003). "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just." 38 C.F.R. § 4.6.

The Veteran's gall bladder was removed in 1997.  Since this procedure, the Veteran reports diarrhea after nearly every meal, which prevents her from going out an eating in restaurants.  She must also avoid fatty foods.  

The Veteran received an increased rating from compensable to 10 percent based on a February 2008 examination where she reported her difficulties with eating.  She reported that the only food that does not cause diarrhea is fruit. 

VA afforded the Veteran another examination in May 2010.  The Veteran relayed the same information to the May 2010 examiner as she did to the February 2008 examiner, that she has diarrhea after she eats most meals.  The examiner documented her complaints as mild, which is consistent with the current 10 percent rating.  

A 30 percent rating is only available to individuals with severe symptoms, which does not appear to be the case here.  The Veteran is able to manage this condition by managing what she eats.  Furthermore, the disability places no more than a mild limitation on her ability to engage in recreational activities as noted in the May 2010 examination report.  Accordingly, the Board finds a rating in excess of 10 percent is not warranted.  

The Board considered the applicability of other diagnostic codes.  The Board finds that Diagnostic Code 7318 reflects the Veteran's predominant disability picture more so than any other Diagnostic Code for a digestive system disability.  The Veteran's disability concerns the gall bladder, which was removed instead of injured.  The only code dealing with removal is DC 7318.  Other applicable codes deal with injury of the gall bladder.  

D.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a higher rating on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's service-connected endometriosis, varicose veins or residuals after gall bladder removal are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe her disability levels and relevant symptomatology.  Specifically, the criteria for endometriosis contemplate the amount of bleeding and pelvic pain as well as the success of treatment in management of this condition.  The criteria for varicose veins contemplate the level of swelling, pain and general discomfort caused by the disability.  The criteria for the residuals of the gall bladder contemplate the degree of symptoms associated post-surgery; the more severe the symptoms, the higher the rating.  
The rating criteria for each condition adequately capture their present severity of as seen in the record and as described by the Veteran.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her disabilities are more severe than is reflected by the assigned ratings. As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or supplemented because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).


ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for scoliosis; the appeal is denied. 

A compensable rating for endometriosis is denied. 

A rating in excess of 10 percent for residuals status post gall bladder removal is denied. 

A rating of 20 percent and no higher for varicose veins of the left lower extremity is granted, subject to the laws and regulations governing the payment of VA benefits.  


REMAND

Generally, to satisfy a claim of service connection there must be evidence of a current disability, an in-service injury/event, and a nexus between the current disability and in-service injury/event.  The record demonstrates the existence of a current disability.  The Veteran has a history of patella femoral syndrome with chronic pain affecting her knees bilaterally, as seen in an October 2007 VAMC treatment record.  This condition causes the wearing of the knee cap in a manner similar to arthritis.   

The service treatment records are devoid of any specific injury to the knees.  However, there are two issues which caused the Board pause, and may relate to the current disability.  In November 1990, the Veteran was involved in a motor vehicle accident where her car was rear-ended.   She has made statements in the post-service record relating her knee disabilities to this motor vehicle accident.  Additionally, upon separation the Veteran mentioned that she had arthritis, but did not identify a specific joint.  There is enough doubt in the record to warrant an orthopedic evaluation of the knees to determine etiology. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an examination with an appropriate examiner to determine the etiology of any bilateral knee disability, including patella-femoral syndrome.  

Following a review of the claims file, to include service and post-service medical records, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current bilateral knee disability is related to service, to specifically include the November 1990 motor vehicle accident.  

A complete rationale for all opinions should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


